REVERSED IN PART; AFFIRMED AS MODIFIED IN PART; and Opinion
Filed June 17, 2022




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00015-CV

                     IN THE INTEREST OF C.H., A CHILD

                On Appeal from the 302nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-20-07919

                         MEMORANDUM OPINION
                     Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Carlyle
      Appellant Bradley Goodell appeals the trial court’s decision to dismiss with

prejudice a suit he brought to establish parentage, among other things. See TEX. FAM.

CODE § 160.601 et seq. We reverse in part and affirm as modified in part in this

memorandum opinion. See TEX. R. APP. P. 47.4.

      We begin with Goodell’s assertion that the trial court erred by determining it

lacked subject-matter jurisdiction. Subject matter jurisdiction is essential to a court’s

power to decide a case. City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013)

(per curiam). We review questions of subject matter jurisdiction de novo. Id.
        A “court with jurisdiction to hear a suit affecting the parent-child relationship”

is “authorized to adjudicate parentage.” See TEX. FAM. CODE § 160.104(1). A court

has jurisdiction to hear a suit affecting the parent-child relationship if Texas “is the

home state of the child on the date of the commencement of the proceeding, or was

the home state of the child within six months before the commencement of the

proceeding and the child is absent from this state but a parent or person acting as a

parent continues to live” in Texas. Id. § 152.201(a)(1). We focus on the latter portion

of that section.

        The parties agree the child was born in Dallas, and that the child remained

there for some time after birth. Nearly two weeks after the child’s birth, Goodell

filed this case in Dallas County, alleging himself to be the child’s father and that the

child resided in Dallas. Id. § 160.601 et seq. Goodell remained in Texas. Goodell

achieved substituted service while Mother was in California, when the child was

between 9 to 24 days old, and at the relevant time thereafter, Mother claims she and

the child resided in Idaho.1

        Goodell alleged the child’s residence as Dallas, Texas, and though Mother

alleges she left with the child a week or less after the child’s birth and before Goodell

filed suit, the definition of “home state” provides for subject matter jurisdiction in




    1
     The parties indicate there are proceedings in Idaho, filed after Mother and child moved there and, of
course, after Goodell filed this case.
                                                  –2–
this situation. “Home state. . .[i]n the case of a child less than six months of

age . . . means the state in which the child lived from birth with a parent or a person

acting as a parent.” Id. § 152.102(7); see also id. § 152.201(a)(1). Like our sister

court, we do not read the definition of “home state” to require a child younger than

six months to have continued to live only in Texas and no other state for Texas to be

able to be the child’s “home state” for purposes of this code section. See In re Burk,

252 S.W.3d 736, 740 (Tex. App.—Houston [14th] 2008, orig. proceeding).

      The child here lived in Texas “from birth” with Mother, so even accepting

Mother’s statement that the two left Texas and arrived in California some seven days

after birth, Goodell’s filing when the child was thirteen days old triggered the trial

court’s subject matter jurisdiction. Id. at 740–41; see also Powell v. Stover, 165

S.W.3d 322, 325–26 (Tex. 2005). To the extent Mother makes any argument

regarding her lack of intent to “live” in Texas after carrying the child to term here

and giving birth here, “her intention does not impact the determination of her child’s

home state.” See In re Calderon-Garza, 81 S.W.3d 899, 904 (Tex. App.—El Paso

2002, orig. proceeding). We reverse the trial court’s determination that it lacked

subject matter jurisdiction.

      To the extent Goodell requests support as part of his action, the trial court

correctly dismissed that portion because he made no allegations to support personal

jurisdiction over Mother. But the trial court erred to the extent it dismissed that


                                         –3–
portion of the action with prejudice. A trial court’s special appearance ruling should

not render a judgment on the merits, and dismissing with prejudice functions as a

judgment on the merits. See Celanese Corp. v. Sahagun, No. 05-16-00868-CV, 2017

WL 3405186, at *12 (Tex. App.—Dallas Aug. 9, 2017, pet. denied). An order

dismissing claims for lack of personal jurisdiction precludes re-litigation of the

jurisdictional issues that were actually litigated and essential to the dismissal;

however, such an order does not preclude a second action asserting the same claims

in a court that can establish personal jurisdiction based on issues that were not

decided in the first action. Nguyen v. Desai, 132 S.W.3d 115, 118 (Tex. App.—

Houston [14th Dist.] 2004, no pet.) (citing Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 585 (1999)). We reverse to the extent that the dismissal for lack of personal

jurisdiction was with prejudice and reform the final paragraph of the trial court’s

order to read: “IT IS FURTHER ORDERED that the relief requested in SARA ANN

HODGES’ Special Appearance is hereby GRANTED, and BRADLEY

GOODELL’s support claim is dismissed without prejudice.” See Sahagun, 2017 WL

3405186, at *13 (modification is the proper remedy).

      We affirm the trial court’s judgment regarding personal jurisdiction as to the

support claim as modified. We reverse the trial court’s determination that it lacked

subject-matter jurisdiction and remand the parentage claim to the trial court for

further proceedings not inconsistent with this opinion and the Uniform Child


                                         –4–
Custody Jurisdiction and Enforcement Act provisions governing simultaneous

proceedings. See Powell, 165 S.W.3d at 328–29.2




210015f.p05                                           /Cory L. Carlyle/
                                                      CORY L. CARLYLE
                                                      JUSTICE




    2
      We deny Mother’s motion to strike portions of Goodell’s reply brief as moot, given that the portions
at issue played no role in our disposition of the appeal.
                                                  –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF C.H., A                     On Appeal from the 302nd Judicial
CHILD                                          District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-20-07919.
No. 05-21-00015-CV           V.                Opinion delivered by Justice Carlyle.
                                               Justices Smith and Garcia
                                               participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED in part and AFFIRMED in part as MODIFIED. We
REVERSE the trial court’s judgment to the extent it dismisses Bradley Goodell’s
claims for lack of subject matter jurisdiction. We also REVERSE the trial court’s
judgment to the extent its dismissal for lack of personal jurisdiction was with
prejudice and MODIFY the final paragraph of the trial court’s order to read: “IT
IS FURTHER ORDERED that the relief requested in SARA ANN HODGES’
Special Appearance is hereby GRANTED, and BRADLEY GOODELL’s support
claim is dismissed without prejudice.” In all other respects, the trial court's
judgment is AFFIRMED. We REMAND this cause to the trial court for further
proceedings consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 17th day of June, 2022.




                                         –6–